Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Letter for Restarting Period for Response
The original non-final rejection for this application mapped claims of this application to documents that were not publicly available before the effective filing date of the claimed invention (11/12/2013). This Letter for Restarting Period for Response provides a non-final rejection with valid prior art based on date of public availability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise
extension of the “right to exclude” granted by a patent and to prevent possible harassment by
multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting
claims are not identical, but at least one examined application claim is not patentably distinct from
the reference claim(s) because the examined application claim is either anticipated by, or would
have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226
(Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d
887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re
Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644
(CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be
used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146
et seq. for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please
visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is
filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be
used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An
eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately
upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10754884 in view of Florance et al(US-20020065739-A1) hereafter Florance further in view of Wyler et al(US-20120167047-A1) hereafter Wyler further in view of Vignet et al(US-20090144314-A1) hereafter Vignet further in view of Kahn et al(US-5461708-A) hereafter Kahn. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of U.S. Patent No. 10754884 in view of the prior art references listed above.
Claims 1-20 of instant application # 16930603
Claims 1-20(not in order) of US Patent # 10754884
Claim 1a
A computing system comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process comprising: 


Claim 1

A method in a computer system of adjusting a display of a result of searching a property database, comprising:
Claim 1b
causing, by the computing system, display a first version of a table showing first results of searching a real estate database,
Claim 1
causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database
Claim 1c
wherein each row of the first version of the table:corresponds to a real estate property, 
Claim 1
wherein each row of the first version of the table corresponds to a property
Claim 1d
 and displays one or more attributes of that real estate property;
Claim 1
and each column of the first version of the table of the first version of the table corresponds to a property attribute 
Claim 1e
 receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table;
Claim 1
receiving, by the computer system, user input selecting a third group of one or more property attributes which are not in the second group;
Claim 1f
and causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database,
Claim 1
causing, by the computer system, to be displayed a second version of the table showing the first result of searching the property database 
Claim 1g
wherein the second version of the table displays additional columns corresponding to the one or more additional attributes.
Claim 1
with additional columns corresponding to the one or more property attributes in the third group.
Claim 2a
The computing system of claim 1, wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes, 
Claim 1
 showing a first result of searching a property database using a search filter based on a first group of one or more property attributes
Claim 2b
and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes.
Claim 1
each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes; 
Claim 3
The computing system of claim 1, wherein displaying the second version of the table includes refreshing the displayed first version of the table to include the additional columns corresponding to the one or more additional attributes.
Claim 3
causing the first version of the table to be refreshed to include additional columns which correspond to the one or more property attributes in the third group.
Claim 4a
The computing system of claim 1, wherein displaying the first version of the table is in a first user interface 
Claim 1
causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database
Claim 4b
and wherein displaying the second version of the table is in a second user interface different from the first user interface.
Claim 1
causing, by the computer system, to be displayed a second version of the table showing the first result of searching the property database 
Claim 5
The computing system of claim 1, wherein the process further comprises: receiving user input selecting a column of the second version of the table and sorting the second version of the table based on the selected column.
Claim 6
further comprising receiving user input selecting one of columns of the table on which to sort the table.
Claim 6a
A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process comprising: 



Claim 6b
causing, by the computing system, display of a first version of a table showing first results of searching a real estate database
Claim 1
causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database
Claim 6c
wherein each row of the first version of the table: corresponds to a real estate property
Claim 1
wherein each row of the first version of the table corresponds to a property
Claim 6d
and displays one or more attributes of that real estate property;
Claim 1
and each column of the first version of the table of the first version of the table corresponds to a property attribute 
Claim 6e
receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table
Claim 1
receiving, by the computer system, user input selecting a third group of one or more property attributes which are not in the second group;
Claim 6f
and causing, by the computing system, display of a second version of the table showing two or more of the first results of searching the real estate database
Claim 1
causing, by the computer system, to be displayed a second version of the table showing the first result of searching the property database 
Claim 6g
wherein the second version of the table displays additional columns corresponding to the one or more additional attributes.
Claim 1
with additional columns corresponding to the one or more property attributes in the third group.
Claim 7a
The non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a deselection of at least one attribute, of the one or more attributes of the real estate properties displayed in the first version of the table, 
Claim 4
The method of claim 1, wherein the one or more property attributes in the third group are not in the first group.
Claim 7b
and wherein the display of the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute.
Claim 4
The method of claim 1, wherein the one or more property attributes in the third group are not in the first group.
Claim 8a
The non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a modification to search criteria used to obtain the first results of searching the real estate database; 
Claim 7
 user input selecting a third group of one or more property attributes which are not in the second group;
Claim 8b
wherein the process further comprises searching the real estate database using the modified search criteria to obtain second search results
Claim 2
 based on the receiving, causing to be displayed a table showing a result of searching the property database using the search filter, wherein the rows correspond to the properties that satisfy the search filter and the columns correspond to the property attributes in the second and third groups.
Claim 8c
the second search results including the two or more of the first results, including at least one result not in the first results, 
Claim 4
wherein the one or more property attributes in the third group are not in the first group.
Claim 8d
and excluding at least one result included in the first results
Florance (US 20020065739 A1)
[0072] The ADD/DELETE feature lets the user narrow the user's existing search results by adding search terms to the user's original search request.
Claim 8e
and wherein the second version of the table shows the second search results.
Claim 1
 a second version of the table showing… additional columns corresponding to the one or more property attributes in the third group.
Claim 9a
The non-transitory computer-readable storage medium of claim 6


Claim 9b
wherein the display of the first version of the table and the display of the second version of the table are performed in one or more webpages.
Florance (US 20020065739 A1)
[0045] The system provides an interactive marketplace that enables brokers to reach a larger and more qualified universe of buyers and sellers faster, thus helping them complete transactions more rapidly, efficiently and cost effectively--through the Internet.
Claim 10a
The non-transitory computer-readable storage medium of claim 6,



Claim 10b
wherein the one or more attributes of that real estate property are displayed in columns of the first version of the table;
Claim 7
each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes; 
Claim 10c
and wherein columns of the first version of the table are a predetermined number of properties 
Claim 1
and each column of the first version of the table of the first version of the table corresponds to a property attribute 
Claim 10d
that satisfy search criteria used in the searching of the real estate database.
Claim 1
searching a property database using a search filter based on a first group of one or more property attributes,
Claim 11a
The non-transitory computer-readable storage medium of claim 6, wherein the process further comprises:



Claim 11b
receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table.
 Kahn (US 5461708 A)
(45) The dialog 311 also includes a Reverse Series button 317 and a Row/Column Swap button 318. The Row/Column Swap tool is provided for plotting columns as series when the system assigns series by rows, and plotting rows as series when the system would plot columns. Row/column swap also puts X-axis Series labels in the legend, and places Legend Series labels along the x-axis.
Claim 12a
The non-transitory computer-readable storage medium of claim 6, wherein the process further comprises: receiving an indication to convert the second version of the table to a list;
Wyler (US 20120167047 A1)
if a device cannot support tables.
Claim 12b
 and in response to receiving the indication, causing display of a list showing the two or more of the first results.
Wyler (US 20120167047 A1)
adaptation server may convert the table cell into plain text, for example to be included in a list
Claim 13a
The non-transitory computer-readable storage medium of claim 6


Claim 13b
wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes
Claim 7
a first version of a table showing a first result of searching a property database using a search filter based on a first group of one or more property attributes,
Claim 13c
and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes.
Claim 7
each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes
Claim 14a
A method, in a computing system, for displaying electronic records of real estate properties identified as satisfying search criteria,
Claim 7
causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database using a search filter based on a first group of one or more property attributes
Claim 14b
the method comprising: displaying a first version of a table with results of searching a real estate property database;
Claim 7
causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database
Claim 14b
receiving a selection of additional property attributes 
Claim 7
user input selecting a third group of one or more property attributes which are not in the second group; 
Claim 14c

and in response to receiving the selection of additional property attributes adjusting the display of the first version of the table to show a second version of the table
Claim 7
causing, by the computing system, to be displayed a second version of the table
Claim 14d
wherein the second version of the table shows the results from the first version of the table a) with two or more of the rows from the first version of the table and b) with additional columns corresponding to the selected additional property attributes.
Claim 7
a second version of the table showing the first result of searching the property database using the search filter based on the first group of one or more property attributes, containing the same rows as the first version of the table, with additional columns corresponding to the one or more property attributes in the third group.
Claim 15a
The method of claim 14 further comprising: receiving a deselection of at least one property attribute, 
Florance (US 20020065739 A1)
[0072] The ADD/DELETE feature lets the user narrow the user's existing search results by adding search terms to the user's original search request.
[0076] The software returns focused search results through which the user can browse as the user normally would.
Claim 15b
and wherein the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute.
Vignet 20090144314
[0054] In addition, one embodiment of the invention also uses the portal personalization techniques described above that allow the administrator to rearrange and hide table columns, thereby increasing the customization possibilities of any tables shown in an application.
Claim 16a
The method of claim 14 further comprising: receiving a modification to search criteria used to obtain the results of searching the real estate property database
Claim 1
receiving, by the computer system, user input selecting a third group of one or more property attributes which are not in the second group;
Claim 16b
and searching the real estate property database using the modified search criteria to obtain second search results, 
Claim 13
causing, by the computer system, to be displayed a second version of the table
Claim 16c
the second search results including: records corresponding to the two or more of the rows from the first version of the table, and at least one record not in the results shown in the first version of the table
Claim 13
a second version of the table showing the first result of searching the property database using the search filter based on the first group of one or more property attributes, containing the same rows as the first version of the table
Claim 16d
wherein the second version of the table shows the second search results.
Claim 13
with additional columns corresponding to the one or more property attributes in the third group
Claim 17a
The method of claim 14, wherein the first version of the table shows one or more attributes of real estate properties in columns; 
Claim 13
each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes;
Claim 17b
and wherein the columns of the first version of the table are a predetermined number of real estate properties that satisfy search criteria used in the searching of the real estate property database.
Claim 13
searching a property database using a search filter and each column of the first version of the table of the first version of the table corresponds to a property attribute 
Claim 18
The method of claim 14, wherein the process further comprises: receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table; and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table.
 Kahn (US 5461708 A)
(45) The dialog 311 also includes a Reverse Series button 317 and a Row/Column Swap button 318. The Row/Column Swap tool is provided for plotting columns as series when the system assigns series by rows, and plotting rows as series when the system would plot columns. Row/column swap also puts X-axis Series labels in the legend, and places Legend Series labels along the x-axis.
Claim 19
The method of claim 14 further comprising: receiving an indication to convert the second version of the table to a list; and in response to receiving the indication, causing displayed of a list showing results corresponding to the two or more of the rows from the first version of the table.
Wyler (US 20120167047 A1)
if a device cannot support tables. adaptation server may convert the table cell into plain text, for example to be included in a list
Claim 20a
The method of claim 14, wherein the first results of searching the real estate property database are obtained by searching the real estate property database using a search filter specifying set of real estate attributes,
Claim 13
 searching a property database using a search filter based on a first group of one or more property attributes
Claim 20b
and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes.
Claim 13
 each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes7

Note the comparison above in the table; claims 1-20 of the instant application no 16/930603 are not patentably distinct from claims 1-20 of US Patent No.  10754884, hereafter ‘884. Phrases and terms that are different but have the same meaning are highlighted in the table
With regard to claim 8, ‘884 fails to disclose excluding at least one result included in the first results. In analogous art, Florance teaches excluding at least one result included in the first results (Para 0072, The DELETE feature lets the user narrow the user's existing search results by adding search terms to the user's original search request). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘884 to include the exclusion of at least one result included in the first result, as taught by Florance. One of ordinary skill in the art would have been motivated to modify the method of ‘884 to include the exclusion of at least one result included in the first result in order to allow users to refine searches, as suggested by Florance (Para 0072, This allows users to refine searches). 
With regard to claim 9, ‘884 fails to disclose wherein the display of the first version of the table and the display of the second version of the table are performed in one or more webpages. In analogous
art, Florance teaches wherein the display of the first version of the table and the display of the second
version of the table are performed in one or more webpages (Para 0038, The present invention provides a unified, robust, and unbiased Internet marketplace for commercial real estate). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘884 to include the display of the search results on one or more webpages, as taught by Florance. One of ordinary skill in the art would have been motivated to modify the method of ‘884 to display the search results on a webpage in order to create a dynamic market for transactions involving commercial real estate, as alluded to by Florance (Para 0054, creating a more dynamic and efficient market for transactions involving the commercial real estate and related business community). 
With regard to claim 11, ‘884 fails to disclose receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table and in response to receiving the indication, causing display of the third version of the table, wherein the third
version of the table swaps one or more columns from the second version of the table to be rows in
the third version of the table. In analogous art, Kahn teaches swapping one or more columns with
rows in a data table and displaying the new version of the table (Para 0330, The Row/Column Swap tool is provided for switching columns with rows). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘884 to include the swapping of columns with rows, as taught by Kahn. One of ordinary skill in the art would have been motivated to modify the method of ‘884 to include the swapping of rows with columns in order to allow users to select their preferred display layout, as alluded to by Kahn (ABS, the system includes a preferred interface).

Claim 18 is analyzed and rejected using the same analysis as claim 11.
With regard to claim 12, ‘884 fails to disclose wherein the process further comprises receiving an indication to convert the second version of the table to a list; and in response to receiving the
indication, causing display of a list showing the two or more of the first results. In analogous art,
Wyler teaches converting a table to a list (Para 0107, the adaptation server may convert the table
cell into plain text, for example to be included in a list). Accordingly, it would have been obvious to
one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘884
to include the ability to convert a table into a list, as taught by Wyler. One of ordinary skill in the art
would be motivated to modify the method of ‘884 to include table into list conversion in order to
allow real estate search results to be displayed on devices that are unable to a support the display of
tables, as alluded to by Wyler (Para 0107, device cannot support tables).
Claim 19 is analyzed and rejected using the same analysis as claim 12.
With regard to claim 15, ‘884 fails to disclose receiving a deselection of at least one property
attribute, and wherein the second version of the table excludes at least one column, included in first
version of the table, corresponding to the deselected at least one attribute. In analogous art, Vignet
teaches receiving a deselection of a property attribute and displaying a new version of the table corresponding to the deselection (Para 0054, the portal personalization techniques allow the administrator to rearrange and hide table columns). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘884 to allow the deselection of at least one property attribute and the exclusion of column corresponding to that deselection, as taught by Vignet. One of ordinary skill in the art would have been motivated to modify the method of ‘884 to allow deselection of property attributes and exclusion of columns corresponding to that deselection in order to allow the user to increase customization possibilities, as alluded to by Vignet (Para 0054, increasing the customization possibilities of any tables shown in an application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florance et al (US-20020065739-A1) hereafter Florance further in view of Wyler et al (US-20120167047-A1) hereafter Wyler further in view of Vignet et al (US-20090144314-A1) hereafter Vignet further in view of Kahn et al (US-5461708-A) hereafter Kahn.
Regarding claim 1, Florance teaches causing, by the computing system, display a first version of a table showing first results of searching a real estate database(Fig 44), wherein each row of the first version of the table: corresponds to a real estate property(Fig 44, Address Column), and displays one or more attributes of that real estate property(Fig 44, City, St, Price, etc.); and causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database(Para 0150, returning a second set of property search results to the user).
Florance does not appear to explicitly teach receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table; wherein the second version of the table displays additional columns corresponding to the one or more additional attributes. In analogous art, Vignet teaches receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table (Para 0043, the administrator selects the additional attributes to add to the table as columns); wherein the second version of the table displays additional columns corresponding to the one or more additional attributes(Para 0043, The configuration, including the newly-selected attributes, is then saved within the local database and subsequently used to generate the table). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the selection of additional attributes that are displayed in additional columns in a second version of the table, as taught by Vignet. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the selection of additional attributes that are displayed in additional columns in a second version of the table in order to provide the user with dynamic configuration of the table data, as alluded to by Vignet (Para 0027, system and method for dynamically configuring a table with data from multiple model nodes).
Regarding claim 2, Florance in view of Vignet hereafter FV teaches the computing system of claim 1, wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes(Florance, Para 0329, the search function is broken down into six steps by which a user enters search criteria and receives results), and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes(Florance, Fig 44, City, St, Price, etc.). 
Regarding claim 3, FV teaches the computing system of claim 1, wherein displaying the second version of the table includes refreshing the displayed first version of the table to include the additional columns corresponding to the one or more additional attributes (Vignet, Para 0043, The configuration, including the newly-selected attributes, is then saved within the local database and subsequently used to generate the table).
Regarding claim 4, FV teaches the computing system of claim 1, wherein displaying the first version of the table is in a first user interface (Florance, Fig. 44) and wherein displaying the second version of the table is in a second user interface different from the first user interface (Florance, Fig. 51).
Regarding claim 5, FV teaches the computing system of claim 1, wherein the process further comprises: receiving user input selecting a column of the second version of the table; and sorting the second version of the table based on the selected column (Florance, Para 0358, By pressing one of these buttons, a user can sort the comparable properties by the summary category corresponding to that button).
Regarding claim 6, Florance teaches causing, by the computing system, display a first version of a table showing first results of searching a real estate database(Fig 44), wherein each row of the first version of the table: corresponds to a real estate property(Fig 44, Address Column), and displays one or more attributes of that real estate property(Fig 44, City, St, Price, etc.); and causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database(Para 0150, returning a second set of property search results to the user).
Florance does not appear to explicitly teach receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table; wherein the second version of the table displays additional columns corresponding to the one or more additional attributes. In analogous art, Vignet teaches receiving a selection of one or more additional attributes which are not in the displayed one or more attributes in the first version of the table (Para 0043, the administrator selects the additional attributes to add to the table as columns); wherein the second version of the table displays additional columns corresponding to the one or more additional attributes(Para 0043, The configuration, including the newly-selected attributes, is then saved within the local database and subsequently used to generate the table). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the selection of additional attributes that are displayed in additional columns in a second version of the table, as taught by Vignet. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the selection of additional attributes that are displayed in additional columns in a second version of the table in order to provide dynamic configuration of the table data, as alluded to by Vignet (Para 0027, Described below is a system and method for dynamically configuring a table with data from multiple model nodes).
Regarding claim 7, FV teaches the non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a deselection of at least one attribute, of the one or more attributes of the real estate properties displayed in the first version of the table(Vignet, Para 0043, In one embodiment, the administrator selects the additional attributes to add to the table as columns by checking selection boxes for the rows associated with the attributes), and wherein the display of the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute(Vignet, Para 0043, The configuration is then saved within the local database and subsequently used to generate the table). 
Regarding claim 8, FV teaches the non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a modification to search criteria used to obtain the first results of searching the real estate database; wherein the process further comprises searching the real estate database using the modified search criteria to obtain second search results(Florance, Para 0150, this distributing could involve accepting a second property search query from the user, running the second property search query on the property search results), the second search results: including the two or more of the first results, including at least one result not in the first results, and excluding at least one result included in the first results; and wherein the second version of the table shows the second search results(Florance, Para 0150, returning a second set of property search results to the user).
Regarding claim 9, FV teaches the non-transitory computer-readable storage medium of claim 6, wherein the display of the first version of the table and the display of the second version of the table are performed in one or more webpages(Florance, Para 0045, The system provides an interactive marketplace that enables brokers to reach a larger and more qualified universe of buyers and sellers faster, thus helping them complete transactions more rapidly, efficiently and cost effectively--through the Internet).
Regarding claim 10, FV teaches the non-transitory computer-readable storage medium of claim 6, wherein the one or more attributes of that real estate property are displayed in columns of the first version of the table(Florance, Fig 44, City, St, Price, etc.); and wherein columns of the first version of the table are a predetermined number of properties that satisfy search criteria used in the searching of the real estate database(Florance, Fig 44, Address Column).
Regarding claim 11, FV teaches the method of claim 6 as shown above. However, FV does not appear to explicitly teach the non-transitory computer-readable storage medium of claim 6, wherein the process further comprises: receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table; and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table.
In analogous art, Kahn teaches swapping one or more columns with rows in a data table and displaying the new version of the table (Para 0330, The Row/Column Swap tool is provided for switching columns with rows). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the swapping of columns with rows, as taught by Kahn. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the swapping of rows with columns in order to allow users to select their preferred display layout, as alluded to by Kahn (ABS, the system includes a preferred interface). 
Regarding claim 12, FV teaches the method of claim 6 as shown above. However, FV does not appear to explicitly teach the non-transitory computer-readable storage medium of claim 6, wherein the process further comprises: receiving an indication to convert the second version of the table to a list; and in response to receiving the indication, causing display of a list showing the two or more of the first results. In analogous art, Wyler teaches converting a table to a list (Para 0107, the adaptation server may convert the table cell into plain text, for example to be included in a list). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the ability to convert a table into a list, as taught by Wyler. One of ordinary skill in the art would be motivated to modify the system of Florance to include table into list conversion in order to allow real estate search results to be displayed on devices that are unable to a support the display of tables, as alluded to by Wyler (Para 0107, device cannot support tables).
Regarding claim 13, FV teaches the non-transitory computer-readable storage medium of claim 6, wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes(Florance, Para 0329, The search function is broken down into six steps by which a user enters search criteria and receives results); and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes(Florance, Fig 44, City, St, Price, etc.).
Regarding claim 14, FV teaches a method, in a computing system, for displaying electronic records of real estate properties identified as satisfying search criteria, the method comprising: displaying a first version of a table with results of searching a real estate property database(Florance, Fig 44); receiving a selection of additional property attributes; and in response to receiving the selection of additional property attributes, adjusting the display of the first version of the table to show a second version of the table(Florance, Para 0150, returning a second set of property search results to the user), wherein the second version of the table shows the results from the first version of the table a) with two or more of the rows from the first version of the table and b) with additional columns corresponding to the selected additional property attributes(Vignet, Para 0043, In one embodiment, the administrator selects the additional attributes to add to the table as columns by checking selection boxes for the rows associated with the attributes).
Regarding claim 15, FV teaches the method of claim 14 further comprising: receiving a deselection of at least one property attribute (Florance, Para 0077, the user may want expand the scope of the user's search. The user can make these adjustments by modifying the user's original search request), and wherein the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute (Vignet, Para 0043, The configuration is then saved within the local database and subsequently used to generate the table).
Regarding claim 16, FV teaches the method of claim 14 further comprising: receiving a modification to search criteria used to obtain the results of searching the real estate property database; and searching the real estate property database using the modified search criteria to obtain second search results(Florance, Para 0150, accepting a second property search query from the user, running the second property search query on the property search results), the second search results including: records corresponding to the two or more of the rows from the first version of the table, and at least one record not in the results shown in the first version of the table; wherein the second version of the table shows the second search results(Florance, Para 0150, returning a second set of property search results to the user).


Regarding claim 17, FV teaches the method of claim 14, wherein the first version of the table shows one or more attributes of real estate properties in columns (Florance, Fig 44, City, St, Price, etc.); and wherein the columns of the first version of the table are a predetermined number of real estate properties that satisfy search criteria used in the searching of the real estate property database (Florance, Fig 44, Address Column).
Regarding claim 18, FV teaches the method of claim 14 as shown above. However, FV does not appear to explicitly teach the method of claim 14, wherein the process further comprises: receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table; and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table. In analogous art, Kahn teaches swapping one or more columns with rows in a data table and displaying the new version of the table (Para 0330, The Row/Column Swap tool is provided for switching columns with rows). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the swapping of columns with rows, as taught by Kahn. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the swapping of rows with columns in order to allow users to select their preferred display layout, as alluded to by Kahn (ABS, the system includes a preferred interface). 
Regarding claim 19, FV teaches the method of claim 14 as shown above. However, FV does not appear to explicitly teach the method of claim 14 further comprising: receiving an indication to convert the second version of the table to a list; and in response to receiving the indication, causing displayed of a list showing results corresponding to the two or more of the rows from the first version of the table. In analogous art, Wyler teaches converting a table to a list (Para 0107, the adaptation server may convert the table cell into plain text, for example to be included in a list). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the ability to convert a table into a list, as taught by Wyler. One of ordinary skill in the art would be motivated to modify the system of Florance to include table into list conversion in order to allow real estate search results to be displayed on devices that are unable to a support the display of tables, as alluded to by Wyler (Para 0107, device cannot support tables).
In regards to claim 20, FV teaches the method of claim 14, wherein the first results of searching the real estate property database are obtained by searching the real estate property database using a search filter specifying set of real estate attributes(Florance, Para 0329, The search function is broken down into six steps by which a user enters search criteria and receives results), and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes(Florance, Fig 44, City, St, Price, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166